—Order, Supreme Court, New York County (Ira Gammerman, J.), entered March 5, 1999, which denied appellant’s application to discharge the guardian of her property, without prejudice to renewal after a psychiatric examination, unanimously affirmed, without costs.
The application was properly denied with leave to renew after appellant was psychiatrically evaluated, in view of the ample evidence adduced by the court evaluator that appellant is not presently able to manage her property, the conflict in the opinions of the reporting psychiatrists as to whether appellant is presently able to manage her property, and the recommendation of the court evaluator for a further psychiatric evaluation by an independent psychiatrist (Mental Hygiene Law *136§ 81.36 [a]; see, Matter of Donald F. L., 242 AD2d 536). Consideration of the court evaluator’s views was not improper in the absence of opposition to appellant’s application from anyone else (see, Matter of Lee I., 265 AD2d 750, 752). Concur— Nardelli, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.